Davison, J.
This was a motion to tax costs.
The record shows that Krutz, the defendant below, was indicted in twelve cases, for retailing spirituous liquor without license. By consent the indictments were all, at the same time, submitted for trial to a jury. Upon nine of the indictments the jury found the defendant guilty, and assessed a separate fine in each case. Judgments were rendered in accordance with the several verdicts.
The defendant moved the Court to tax for costs against him, in said nine causes, but one jury fee, one docket fee, and one witness fee, there having been only one witness sworn, and but one trial had in said cases. This motion the Court overruled, and allowed as cost against him a jury fee, docket fee and a witness fee in each case.
J. G. Marshall and D. Kelso, for the defendant.
R. A. Riley, N. B. Taylor and J. Coburn, for the State.
The ruling of the Court was correct. There is a statutory provision which enacts that, “ In all cases of a conviction, the costs of prosecution shall be included in the judgment rendered against the convicted person, unless the Court or jury trying the cause expressly find otherwise.” R. S. 1843, c. 54, s. 62. Against the defendant there was a conviction in each of the nine cases, and several judgments were accordingly rendered. It follows that costs were properly included in each judgment.

Per Curiam.

The judgment is affirmed with costs.